BARTCH, C. J.
(dissenting). — Upon a careful examination of the record herein, I am unable to agree with the majority in reversing-this case. According to this ruling, a local agent, by neglecting or refusing, through design or otherwise, to perform a mere ministerial act, can defeat and render void a contract entered into by his principal, although his principal and the other contracting party have agreed upon its terms, and have done and offered to do, in good faith, everything" necessary for them to do to make it valid and operative. This is not a case where a member, of his own volition, permanently leaves the order, and for that reason refuses to pay his dues and live up to the constitution and rules of the fraternity, but one where the member, in good standing, and holding a valid certificate, upon becoming married, was anxious to simply change, his beneficiary, and substitute his wife, so that, in case of his death, she, to whom, in the very nature of things, he-was more closely bound than to anything else upon *525earth, might have something- for her maintenance when he could not longer contribute to her support. All the while it was clearly his intention to continue his fellowship with the lodge, which was well understood by the officers thereof; and with that intention, as appears from the evidence and the record, he sought from the clerk of his camp — the agent of the defendant — the course to he pursued to effect the change as to the beneficiary, and followed the course which the agent devised. Then having entered into another contract with the defendant pursuant to such advice, this same agent, according to this decision, was able to, and did, defeat and render void not only the original contract, but also the new one in which the change was to be effected by simply refusing to obtain the performance of a mere ministerial act by an officer of the lodge, who, as appears from his statements in evidence, would have countersigned the certificate if it had been presented to him. The whole transaction, on the part of the deceased was but an effort in good faith to provide for his wife; and the party with whom he was contracting, and who mislead him, now succeeds in defeating the provision intended for the object of his affection. His failure, under the circumstances, to take the oath which he had previously taken, ought not to be held, under section 110 of the constitution of the order, to have been a condition precedent to his right to receive the new certificate. The transaction in question had not relieved him from his previous obligation. In conscience he was still bound; and that the oath was a part of the ritual of the protection degree to me seems clear. The exception of section 110 therefore relieved him from again taking the obligation.
To my mind, the ruling herein savors neither of justice nor fair dealing. Nor do I regard it as in accordance with the principles of law and equity applicable to such a case. That this judgment will work a miscarriage of justice — the very thing which is the foundation of law — I have no doubt. If such a contract, *526made under such, circumstances as are disclosed by this record, can be defeated by mere technicalities, what assurance can any member of the lodge have that after he is dead his beneficiary will receive the intended bounty? Surely the result of this case is not in accord with the benevolent object of the order.
For these and other reasons suggested by the record and briefs of counsel, I dissent.